—In an action for a permanent injunction and damages based upon defendants’ alleged misappropriation of plaintiffs’ customer lists to their own use and benefit, plaintiffs appeal from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered October 23, 1984, which denied that part of their motion which sought to impose penalties for defendants’ refusal to comply with an order to disclose and to appoint a Referee to supervise disclosure.
Order affirmed, with costs.
Special Term properly exercised its discretion pursuant to CPLR 3126 in declining to impose sanctions after finding that defendants had answered the plaintiffs’ interrogatories in issue to the best of their ability (see, Giraud v New York Blower Co., 96 AD2d 828), as well as in refusing to appoint a Referee pursuant to CPLR 3104, where plaintiffs have not demonstrated a need for constant rulings and no substantial litigation was generated by previous disclosure disputes (see, Lee v Lee, 93 AD2d 221). Niehoff, J. P., Lawrence, Eiber and Kooper, JJ., concur.